Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 4 recites that the method of claim 1 has one of more deformation steps and that the total cumulation of the deformation over all the steps producing a 1 to 14 ratio.  The relevant confusion of claim 4 is whether is requires two or more deformation steps.  Parent claim 1 introduces at least one step of deforming.  This is functionally identical to reciting one or more deformation steps.  Thus, this language in claim 4 is redundant.  Yet the remainder of claim 4, as well as its dependent claim 5, read as if claim 4 recited ‘two or more deformation steps.’  For example, the presence of a cumulative sum of multiple deformations steps recited in claim 4 and claim 5 explicitly referring to annealing between the deformations steps.  The totality of claims 4-5 create confusion as to whether a single deformation step can meet these claims, or if two deformations must occur.  
deforming the annealed blank.  This can only occur a single time, as once the blank has been deformed a first time, subsequent deformations are of the previously formed thicker wire.  The claims should be amended to conform to this reality.
For all these reasons, claims 4-5 are indefinite.  In the interest of expedited prosecution, the claims are interpreted for examination as if claim 4 recited ‘two or more deformation steps.’  
Claim 6 recites each annealing and cooling step.  Claim 6 is dependent from claim 1, which does introduces a single annealing and cooling [of] the blank.  Yet the phrasing of claim 6 suggests it is intended to refer to the multiple annealing and cooling steps introduced in claim 5.  As written, the claim lacks antecedent basis because a single annealing in claim 1 does not provide antecedent basis for each (implying more than one) annealing and cooling step.  Even if claim 6 were amended to depend from claim 5, the claim would still be indefinite as it is also unclear if the each is intended to refer to the annealings between deformations and the annealing of the blank, or just the annealings between deformations.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,881,026 to Baur in view of U.S. 2018/0373202 to Charbon.
Claim 1 recites a method for manufacturing a balance spring…[for] a horological movement.  Baur relates to fabricating such a spring.  See Baur col. 1, ll. 7-17.  Baur teaches producing a blank made of niobium and zirconium alloy.  See Baur col. 1, ll. 7-17.  Baur teaches that the alloy has between 5-25%, by weight, zirconium.  Id.  This overlaps the recited range of 10-30% with sufficient specificity to teach the feature.  Baur also teaches that the alloy is cast under extemem vacuum and then sheathed in copper to prevent contamination with impurities.  See Baur col. 7, ll. 57-65.  Baur also teaches the small hardening elements, may be added from 0.01-5% by weight from a list of elements.  See Baur col. 7, ll. 8-18.  In view of these teachings, one of ordinary skill would infer that embodiments with non Nb-Zr in ranged of 0-0.5% by weight are known and used.
Claim 1 then recites a step of annealing and cooling the blank.  Baur does not explicitly mention such an annealing step.  But based on the context of Baur, examiner believes this step would either be inferred to exist or obvious to add as a matter of common sense.  Baur teaches that the alloy is cast under extreme vacuum “using customary procedure.”  See Baur col. 7, ll. 57-64.  Baur also teaches that when later drawing the blank into wire, intermediate annealing operations may be performed between draws, as needed.  Id.  If the alloy requires annealing after a drawing operation if also follows if would need an annealing after the initial casting operation.  This step is either part of the “customary procedure” or would be obvious as a matter of common sense to prepare the blank for further processing, just as between wire draws.  Baur then explicitly teaches deforming the anneal blank…to form a wire as well as a winding step for forming a balance spring followed by a heat treating the balance spring.  See Baur col. 7, ll. 62-65 and col. 8, ll. 9-15.   
Baur does not teach depositing, on the blank, a layer of ductile material…to facilitate the wire shaping operation.  But this step would have been obvious in view of Charbon.  Charbon also relates to a process for forming a timepiece spring.  See Charbon [0002].  Charbon teaches nearly the same process with an alloy blank formed, drawn into a wire, would into a spring, and then heat treated.  See Charbon [0054]-[0062].  Thus, Charbon is highly analogous art.  Charbon also teaches that after producing the blank, and prior to wire drawing, a surface layer of ductile 
It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a known technique that is applicable to the base device, and show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results that would improve the base device.  See MPEP 2143(D).  In this case, Baur teaches a base method of forming a balance spring and Charbon teaches a known technique that is applicable to this base method.  The added ductility during wire drawing, taught by Charbon, would be beneficial to the process of Baur.  Thus, the sole remaining issue is whether the method of Charbon would have predictably worked in Baur.
The primary difference between Baur and Charbon, is that the latter uses a niobium titanium alloy, rather than a niobium zirconium alloy.  See Charbon [0023].  Thus, the relevant inquiry is whether a technique for Nb-Ti alloy processing would have been viewed to predictably work on Nb-Zr alloy.  Baur teaches that Nb-Zr and Nb-Ti were both known as suitable alloys for balance springs.  See Baur col. 2, ll. 52-54.  Baur also teaches that the material of a balance spring must be chosen to meet very precise and rigorous material needs.  See Baur col. 1, ll. 17-23.  Thus, those in the art knew that Nb-Zr and Nb-Ti alloys had similar properties, given their dual suitability for the balance spring application.  In view of these similarities, and the nearly identical remainder of the two references’ processes, one of ordinary skill would have thought the ductility technique of Charbon would predictably worked on the Nb-Zr alloy of Baur.  As such, it would have been obvious to modify Baur to use the ductility technique of Charbon.
Claim 1 finally recites that the ratio of the area of ductile material to the area of the alloy for a given wire cross-section is less than 1.  In other words, the cross-sectional area of the wire must exceed the area of the ductile material in the cross-section.  Charbon teaches the amount of ductile material is chosen so that 10-500 micrometers remain on a wire of diameter 0.3-1mm.  See Charbon [0075].  (These wire diameters, match those discussed in col. 7 of Baur.)  This results in ratios ranging from 500:300 to 10:1000.  But one of ordinary skill would expect that the ratios more likely to exist sequentially, such as the 10µm corresponds to the 0.3mm (300 µm), etc.  Thus, given rations of 10:300 to 500:1000, i.e. a range of 1:30 to 1:2.  This teaches the Claims 8 and 9 (addressed out of order) recite lower rations of less than 0.5 (claim 8) and in the range 0.01 to 0.4 (claim 9).    The 1:30 ratio in Charbon corresponds to .033.  This lower ratio meets both claims 8 and 9.
Regarding claim 2, Charbon teaches eliminating said layer of ductile material before the winding step.  See Charbon [0075].  Regarding claim 3, Baur teaches wire drawing as the deformation step because a “cold drawing” step that forms a wire is, by definition, wire drawing.  See Baur col. 7, ll. 60-64.
Claim 4 is interpreted as reciting that the method has two or more deformation steps.  Baur teaches cold drawing the wire and teaches that “intermediate annealing operations [are performed] if needed.”  See Baur col. 7, ll. 62-64.  The implication is that the drawing process is sub-divided into multiple drawing processes with annealing between them.  Baur does not discuss what deformation ratios are used in each draw, or the cumulative ratio over the entire drawing process.  But it would have been obvious to use the recited ratios in in view of Charbon.  Charbon teaches that during its wire drawing process, each deformation has a ratio between 1-5 and that cumulative ratio is 1 to 14, as recited in claim 4.
It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, Baur teaches the alloy must be drawn into a wire using multiple deformations.  Each deformation must have a ratio and a cumulative ratio must also exist.  It would have been obvious to look to analogous art to find appropriate ratios.  Charbon is such analogous art, making the same type of spring using the same type of process, with a highly similar material.  Thus, it would have been obvious and predictable to use the Charbon rations in the method of Baur.  Regarding claim 5, Baur teaches annealing between steps.  See Baur col. 7, ll. 62-64.  The cooling step recited in claim 4 is superfluous because annealing is defined as a heating process followed by a slow cooling phase.  Indeed, examiner suggests removing the cooling step, as it may create confusion.
Claim 7 recites the final heat treatment [last for]…30 minutes to 80 hours at a temperature [between]…600C to 850C.  Baur teaches one embodiment of a 64 hour heat treatment at 600C.  See Baur col. 3, ll. 55-60.  (Another recited embodiments recites 750C for 3 hours and sets for other parameters in the recite range.  See Baur col. 5, ln. 60 to col. 6, ln. 16.)


Potentially Allowable Subject Matter
Claim 6 is not rejected over the prior art at this time.  If claim 6 were amended to depend from claim 6 and to overcome the indefiniteness rejection, it would be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726








    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”